DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/14/2021 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 4, 6-10, 19, 22 and 24-31 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fujii et al. (US 2007/0295381) in view of Szlufcik et al. (US 2011/0005582 having provisional application No. 60/992298 containing the disclosed subject matter and filed on 12/4/2007, which is before Applicant’s effective filing date 9/24/2009), and further in view of Young et al. (US 2006/0273287).
Regarding claims 4, 22 and 24, Fujii et al. discloses a method of manufacturing a solar cell, the method comprising:
texturing a substrate (1, fig. 2, [0103-0108]) of a first conductive type (e.g. p-type);
forming an emitter layer of a second conductive type opposite the first conductive type (e.g. n-type diffusion layer 1a) on a front surface and a rear surface of the substrate and removing the emitter layer formed on the rear surface ([0109-0114]);
forming an anti-reflection layer (2, fig. 2) on the emitter layer on the front surface ([0115-0117]);
forming a plurality of front electrodes (5b, fig. 1b) and a plurality of front electrode current collectors (5a, fig. 1b and fig. 2) directly connected to the emitter layer (1a) on the front surface through the antireflection layer (2, see fig. 2, [0118], [0120], and [0122-0127]); and
forming a back contact (4) comprising the steps of:
forming a rear electrode conductive layer (4b, see figs. 1a and 2) made of aluminum (see [0121]) and having a plurality of openings (see figs. 1a and 2), and 
forming a plurality of rear electrode current collectors (or bus bars 4a, see figs. 1a and 2) that are electrically connected to the rear electrode conductive layer (4b) on the substrate exposed by the plurality of openings of the rear electrode layer and directly on a portion of the rear conductive layer (4b, see fig. 2);
wherein the plurality of front electrodes (5b) and the plurality of front electrode current collectors (5a) are made of the same material with each other (e.g. silver, see [0122]). 
It is noted that Fujii et al. teaches forming the emitter by gas diffusion ([0109]), which will results in the emitter layer of second conductivity type being formed around the substrate, or the emitter layer is formed on the front and rear surfaces of the substrate in the gas diffusion method (see figs. 1 and 2, [0007-0008] of evidentiary reference to Young et al., US 2006/0273287).
Fujii et al. teaches an alternative process of forming an electrical contact (e.g. surface electrode 5) by a fire through process (see [0117]), in which a surface passivation layer (or layer 3N4 to provide a surface passivation effect, see fig. 2 and [0117]) is formed directly onto a surface of the substrate (1-1a, fig. 2) and the electrode material is applied on the passivation layer (2) and baked thereby to bring the surface electrode into contact with the substrate (or the emitter) through contact holes. Fujii et al. also discloses baking the rear electrode conductive layer (4b) to form a back surface field layer that prevents carriers generated at the back surface from being recombined (see [0121]). 
Modified Fujii et al. does not explicitly teach using the fire through process to form the back contact (4) by forming a rear passivation layer (or an insulating layer) on the rear surface of the substrate, forming the back contact (4) material directly on the rear passivation layer, and irradiating a laser onto at least portions of the rear electrode conductive layer of aluminum to form a plurality of rear electrodes in a plurality of contact holes of the rear passivation layer and a plurality of back surface fields layers between the plurality of rear electrodes and the substrate; such that:
a) the plurality of the rear electrodes are directly connected to the rear surface of the substrate through the rear passivation layer, 
b) the rear electrode conductive layer having the plurality of openings on the rear passivation layer, 
c) the plurality of rear electrode current collectors that are electrically connected to the rear electrode conductive layer is directly formed on the rear passivation layer which is exposed by the plurality of openings of the rear electrode conductive layer, 
d) only the rear passivation layer is directly on the rear surface of the substrate between adjacent rear electrodes, 

f) the plurality of rear electrodes are formed of a mixture having mixed components of a material of the rear electrode conductive layer, a material of the rear passivation layer, and a material of the substrate,
g) the plurality of rear electrode current collectors contact the rear passivation layer,
h) the rear electrode conductive layer contacts the plurality of rear electrodes and the rear passivation layer, and 
i) wherein the plurality of rear electrodes are located in the rear passivation layer in a region between adjacent pair of rear electrode current collectors among the plurality of rear electrode current collectors.
Szlufcik et al. discloses using a fire through process to form the rear (back) contact by forming  a rear passivating (or stack layer 1 and 3 in figs. 1-2, or 28 and 39 in figs. 3-5) directly on the rear surface of the substrate (2 in figs. 1-2, 29 in figs. 3-5), forming the back contact (e.g. 5 in figs. 1-2, or 31 and 33 in figs. 3-5) on the rear passivation (1/3 in figs. 1-2, 28/39 in figs. 3-5), and firing or co-firing such that the rear electrode conductive layer (or the horizontal aluminum layer 31, figs. 3-5) having opening is formed on the rear passivation layer (28/39 in figs. 3-5), the silver containing layer (33) is formed directly on the passivation layer (28/39) exposed by the opening of the rear electrode conductive layer (or the horizontal aluminum layer 31), the silver containing layer (33) and the substrate (29) are separated by the rear passivation layer (28/39, see figs. 3-5) and the rear electrode conductive layer (or horizontal contacting material 5 made of aluminum in figs. 1-2 and [0049], or the horizontal aluminum layer 31 in figs. 
Szlufcik et al. also teaches irradiating a laser beam onto portion of the rear electrode layer  (see figs. 1-5, [0048], [0054], [0070]) to form a plurality of rear electrodes (or the contacting material 5 in the holes, or aluminum 31 in the holes, see figs. 1-5) in a plurality of contact holes in the passivation layer (1/3 or 28/39, see figs. 1-5) and a plurality of back surface field layers (see 36 in figs. 3-5, and also [0049] describing the contacting material being aluminum will form the back surface field) between the plurality rear electrodes (or contacting material in the holes shown in figs. 1-5) and substrate (2 in figs. 1-2 or 29 in figs. 3-5); such that the plurality of rear electrodes (or contacting material in the holes) are directly connected to the rear surface of the substrate through the passivation layer, only the rear passivation layer (1/3 in figs. 1-2, or 28/39 in figs. 3-5) formed between the substrate (2 in figs. 1-2, or 29 in figs. 3-5) and the rear electrode conductive layer (e.g. contacting material 5 in figs. 1-2, or aluminum 31 in figs. 3-5) is directly on the rear surface of the substrate between adjacent rear electrodes (or contacting material in the holes, see figs. 1-5), the rear electrode conductive layer (horizontal layer 5 in figs. 1-2, horizontal 31 in figs. 3-5) contacts the plurality of rear electrodes (or contacting material 5 in the holes in figs. 1-2, aluminum 31 in the holes in figs. 3-5) and the rear passivation layer (1/3 in figs. 1-2, 28/39 in figs. 3-5) and the plurality of rear electrodes are located in the rear passivation that is defined by the rear electrode conductive layer (5 or 31) made of aluminum (see figs. 1-5).
It would have been obvious to one skilled in the art at the time the invention was made to modify the method of Fujii et al. above by using the fire through process to form the back contact (4) by forming a rear passivation layer is formed on the entire rear surface of the 
In such modification, 
a) the plurality of the rear electrodes (or conductive material in the holes of the passivation layer) are directly connected to the rear surface of the substrate through the rear passivation layer (1/3 in figs. 1-2 or 28/39 in figs. 3-5 of Szlufcik et al.), 
b) the rear electrode conductive layer (or aluminum layer such as 4b of Fujii et al. or aluminum layer 5 in figs. 1-2 or aluminum layer 31 in figs.3-5 of Szufcik et al.) having the plurality of openings on the rear passivation layer (1/3 or 28/39, see figs. 1-5 of Szufcik et al.), 
c) the plurality of rear electrode current collectors (4a of Fujii et al.) that are electrically connected to the rear electrode conductive layer (4b of Fujii et al.) is directly formed on the rear passivation layer which is exposed by the plurality of openings of the rear electrode conductive layer, because the back contact (4) including the rear electrode current collectors (4a) and the 
d) only the rear passivation layer (1/3 or 28/39) is directly on the rear surface of the substrate (2 or 29) between adjacent rear electrodes (or the conductive material in the holes of the passivation layer 1/3 or 28/39, see figs. 1-5 of Szlufcik et al.),
e) the plurality of rear electrode current collectors (4a of Fujii et al.) and the rear surface of the substrate (1 of Fujii et al.) are separated from each other by the rear passivation layer disposed between the plurality of rear electrode current collectors and the rear surface of the substrate, because the back contact (4) including the rear electrode current collectors (4a) and the rear electrode conductive layer (4b) is formed on the passivation layer in the method of modified Fujii et al.,
f) the plurality of rear electrodes (or the conductive material in the holes of the passivation layer) are formed of a mixture having mixed components of a material of the rear electrode conductive layer, a material of the rear passivation layer, and a material of the substrate, because the laser beam liquefies the aluminum and it melts through the passivation layer to make contact and form back surface field with the substrate, particularly in view of Applicant’s disclosure (see [00109] and [00111] of Applicant’s specification),
g) the plurality of rear electrode current collectors (4a) contact the rear passivation layer, because the back contact (4) including the rear electrode current collectors (4a) and the rear electrode conductive layer (4b) is formed directly on the passivation layer in the method of modified Fujii et al.,
h) the rear electrode conductive layer (4b) contacts the plurality of rear electrodes (4a, see fig. 2 of Fujii et al., and the rear electrode conductive layer (4b of Fujii et al.) or the aluminum 
i) wherein the plurality of rear electrodes (or conductive material in the holes of the passivation layer) are located in the rear passivation layer in a region of the aluminum layer (4b of Fujii et al. or 5 in fig. 1 of Szlufcik et al. or 31 in fig. 3 of Szlufcik et al.), therefore the plurality of rear electrodes are located in the rear passivation layer in the region between adjacent pair of rear electrode current collectors (4a) among the plurality of rear electrode current collectors because the region (4b) is between adjacent pair of the rear electrode current collectors (4a, see fig. 2 of Fujii et al.).
Fujii et al. teaches the rear electrode current collectors (4a) being made of silver (see [0122]). Fujii et al. does not teach the plurality of front electrodes (5b) and the plurality of front electrode current collectors (5a) are made of different material from the rear electrode current collectors (4a), nor do they teach forming the plurality of rear electrode current collectors (4a) directly on a portion of the rear electrode conductive layer (4b) to be overlapped by 0.1mm to 1mm.
Young et al. also teaches the rear electrode current collectors (or busbars 71) being made of silver or silver/aluminum ([0011]), wherein the silver/aluminum (or Al/Ag) composition is commercially available ([0085]), and forming silver containing rear electrode current collectors (71, fig. 2F, [0011]) directly over a portion of rear electrode conductive layer (61, fig. 2F, [0011]) to be overlapped by 0.5-2.5 mm ([0060]) or 1mm ([0085]) in width with the rear electrode conductive layer (61) to ensure electrical continuity (see [0085]). 1 mm is in the claimed range of 0.1 mm to 1 mm.


Regarding claim 6, modified Fujii et al. discloses a method as in claim 5 above, wherein Fujii et al. teaches the rear electrode conductive layer (layer portion of aluminum electrode 4b) and the plurality of rear electrodes (e.g. portion of aluminum electrode 4b in the contact holes) contain aluminum (see claim 1 above), and aluminum is the first conductive type dopant that forms the back surface field (or same conductive type with the substrate but at higher concentration).

Regarding claim 7, modified Fujii et al. discloses a method as in claim 5 above, wherein Fujii et al. teaches the plurality of front electrodes (5b) and the plurality of front electrode current collectors (5a) contain silver (Ag, see [0122]).

Regarding claims 8 and 9, modified Fujii et al. discloses a method as in claim 5 above, wherein the back contact (4) contains aluminum as silver/aluminum composition is used for the rear electrode current collectors (4a, see claim 5 above) and aluminum is used for the rear electrode conductive layer and the rear electrodes (4b, see claim 1 above).
Modified Fujii et al. does not explicitly teach a content of lead (Pb) contained in each of the plurality of front electrodes and the plurality of front electrode current collectors is larger than a content of lead (Pb) contained in the rear electrode conductive layer and the plurality of rear electrode current collectors, nor do they teach the rear electrode conductive layer, the plurality of rear electrodes and the plurality of rear electrode current collectors do not contain lead (Pb).
However, Fujii et al. discloses including glass frits in forming the front electrodes and collectors (5) and the back contact (4) including the rear electrode conductive layer (e.g. portions of aluminum electrode 4b not in the contact holes) and the plurality of rear electrode current collectors (4a, see [0121-0122]). Young et al. teaches the composition of glass frit including lead (or Pb in  PbO, see [0049]) and Rohatgi et al. teaches using little or no glass frit in the aluminum to avoid significant aluminum spiking through the passivation layer (or the dielectric layer), which degrades device performance (see [0011]). 
Therefore, it would have been obvious to one skilled in the art at the time of the invention was made to have used little or no glass frit in the aluminum compositions for the back contact (4)  such that a content of lead (Pb) from the glass frit contained in each of the plurality of front electrodes and the plurality of front electrode current collectors is larger than a content of lead (Pb) from the glass frit contained in the rear electrode conductive layer and the plurality of rear 

Regarding claim 10, modified Fujii et al. discloses a method as in claim 4 above, wherein Fujii et al. teaches the anti-reflection layer (2) is formed by a plasma enhanced chemical vapor deposition (PECVD) method (see [0116]), and wherein the anti-reflection layer is formed of silicon nitride (SiNx) or silicon oxide (SiOx) (see [0115]).

Regarding claim 19, modified Fujii et al. discloses a method as in claim 4 above, wherein Carlson teaches forming a plurality of back surface field layer (BSF 65, fig. 1) at contact areas of the plurality of rear electrodes (e.g. portions of aluminum in the contact holes) and the rear surface of the substrate (5, fig. 1) by a thermal process of the laser beam , and wherein the plurality of back surface field layers (BSF 65) have the first conductive type (e.g. or the conductivity of the substrate).

Regarding claim 25, modified Fujii et al. discloses a method as in claim 4 above, wherein the plurality of rear electrode current collectors are separated from the substrate by only a thickness of the rear passivation layer, because the back contact (4) is formed directly on and in contact with the passivation layer (see claim 4 above) and the rear electrode current collectors (4a) made of silver/aluminum are formed on the passivation layer but are not selected to be fired through (see claim 4 above).

Regarding claim 26, modified Fujii et al. discloses a method as in claim 4 above, wherein a portion of the rear electrode current collector (e.g. 4a of Fujii et al.) that overlaps with the rear electrode conductive layer (e.g. 4b of Fujii et al.) is separated from the rear surface of the substrate only a combination thicknesses of the rear passivation layer and a portion of the rear electrode conductive layer that is on the rear passivation layer, because the back contact (4) is formed directly on and in contact with the passivation layer (see claim 4 above) and the rear electrode current collectors (4a) made of silver/aluminum are formed on the passivation layer but are not selected to be fired through (see claim 4 above).

Regarding claim 27, modified Fujii et al. discloses a method as in claim 4 above, wherein Fujii et al. teaches the passivation layer (2) in the fire through process is a single layer (see fig. 2, [0117]).

Regarding claim 28, modified Fujii et al. discloses a method as in claim 4 above, wherein fire through process is performed by the laser beam (see claim 4 above). In such process, the rear electrodes (or the aluminum in the contact holes), the contact holes of the rear passivation layers are formed simultaneously by the laser beam. 

Regarding claim 29, modified Fujii et al. discloses a method as in claim 4 above, wherein the rear electrodes are formed in the rear electrode conductive layer made of aluminum (see claim 4 above). Fujii et al. discloses the rear electrode conductive layer (4b made of aluminum) is formed to have a plurality of sections that are each separated from each other (see fig. 2 of 

Regarding claim 31, modified Fujii et al. discloses a method as in claim 4 above, wherein the back contact (4) including the rear electrode current collectors (4a) and the rear electrode conductive layer (4b) directly contacting the rear electrode current collectors (4a, see fig. 2 of Fujii et al.) is formed directly on, or in direct contact with, the passivation layer (see claim 4 above). Therefore, the plurality of rear electrode current collectors, the rear electrode conductive layer and the rear passivation layer directly contact each other over the substrate.

Claims 11-14 and 30 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over modified Fujii et al. (US 2007/0295381) in view of as applied to claim 4 above, and further in view of Rohatgi et al. (US 2009/0025786)
Regarding claim 11, modified Fujii et al. discloses a method as in claim 4 above, wherein Carlson discloses the front surface of the solar cell includes a first passivation layer of silicon oxide (15, fig. 1, [0040]) and a second passivation layer of silicon nitride (20, see fig. 1, [0040]).
Modified Fujii et al. does not explicitly teach forming a front passivation layer between the emitter layer and the antireflection layer.
Rohatgi et al. teaches forming two dielectric layers on the front surface of the substrate, wherein the dielectric layer (630, fig. 6E) formed of silicon dioxide ([0055]) is formed between the emitter layer (610) and the second dielectric layer (650, fig. 6E) of silicon nitride ([0056]).


Regarding claim 12, modified Fujii et al. discloses a method as in claim 11 above, wherein Fujii et al. teaches silicon nitride and silicon oxide are formed by using a plasma enhanced chemical vapor deposition (PECVD) method (see [0115-0116), and Rohatgi et al. teaches using silicon dioxide for the front and rear passivation layers (or the dielectric layers, see [0026] and [0055]) and using a plasma enhanced chemical vapor deposition (PECVD) method to form the silicon dioxide layers (or dielectric layers, see [0028]). 

Regarding claim 13, modified Fujii et al. discloses a method as in claim 12 above, wherein Rohatgi et al. teaches the front and rear passivation layers (or dielectric layers 630 and 620) are simultaneously formed on the front surface and the rear surface of the substrate (see fig. 6B).

Regarding claim 14, modified Fujii et al. discloses a method as in claim 11 above, wherein Rohatgi et al. teaches the rear passivation layer includes at least one layer (see claim 1 above, or fig. 6E of Rohatgi et al.).


Modified Fujii et al. does not disclose the rear electrodes (or point contacts) are spaced apart from one another at intervals of about 0.5 mm to 1mm.
Rohatgi et al. discloses the rear electrodes spacing in the range of 500 m (or 0.5 mm) to 1000 m (or 1mm) would provide a high efficiency of about 18.5% to about 20.5% (see figs. 4A-B).
It would have been obvious to one skilled in the art at the time the invention was made to modify the method of modified Fujii et al. above by forming the rear electrodes (or point contacts) to be spaced apart from one another at intervals of about 0.5 to 1 mm as taught by Rohatgi et al., because Rohatgi et al. discloses such spacing would provide a high efficiency of about 18.5% to about 20.5% (see figs. 4A-B). 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 4, 6-14, 19, 22 and 24-31 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10/121,915 in view of Fujii et al. (US 2007/0295381) and Young et al. (US 2006/0273287).

Claims 1-9 of U.S. Patent 10/121,915 do not teach texturing the substrate.
Fujii et al. discloses texturing the substrate (or forming irregular structure) to reduce reflectance thereby improving the conversion efficiency of the solar cell ([0106-0108]) 
It would have been obvious to one skilled in the art to have textured the substrate to reduce the reflectance to improve conversion efficiency of the solar cell as taught by Fujii et al
Claims 1-9 of U.S. Patent 10/121,915 do not teach forming the emitter layer is formed on the front and rear surfaces of the substrate, and the emitter layer on the rear surface of the substrate is removed.
Young et al. teaches forming the emitter layer on the front and rear surfaces of the substrate and removing the excess emitter layer on the rear surface of the substrate (see figs. 1 and 2) in a process flow that aims for achieving maximum simplification and minimizing manufacturing cost ([0005-0008]).

Claims 1-9 of U.S. Patent 10/121,915 do not teach the rear electrode conductive layer is at least partially overlapped with the plurality of rear electrode current collectors. 
Young et al. teaches the rear electrode conductive layer overlapping with the rear electrode current collectors to ensure electrical continuity (see [0085]).
It would have been obvious to one skilled in the art to have the rear electrode conductive layer overlapping with the rear electrode current collectors to ensure electrical continuity as taught by Young et al.
Therefore, claims 4-14, 17 and 19-22 of the instant application are directed to an invention not patentably distinct from claims 1-9 of commonly assigned U.S. Patent No. 10/121,915, as set forth above.
Response to Arguments
Applicant's arguments filed 11/10/2021 have been fully considered but they are not persuasive. 
Applicant argues that modified Fujii et al. does not teach the features “the plurality of rear electrodes are located in the rear passivation layer in a region between adjacent pair of rear electrode current collectors among the plurality of electrodes current collector” and “directly forming a plurality of rear electrode current collectors that are electrically connected to the rear electrode conductive layer” because Szlufcik does not show and teach those features in fig. 3. The examiner replies that Szlufcik is relied upon for teaching the application of fire-through 
Furthermore, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH-TRUC TRINH whose telephone number is (571)272-6594.  The examiner can normally be reached on 9:00am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


THANH-TRUC TRINH
Primary Examiner
Art Unit 1726



/THANH TRUC TRINH/Primary Examiner, Art Unit 1726